NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           22-JUN-2021
                                           08:54 AM
                                           Dkt. 27 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
                TED D. PRATT, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           #EWA DIVISION
                    (CASE NO. 1DCW-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
     (By:  Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears that:
          (1) On or about April 8, 2019, self-represented
Defendant-Appellant Ted Dean Pratt (Pratt) filed the notice of
appeal and a request for transcripts;
          (2) On June 6, 2019, the district court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before June 17, 2019, and July 17, 2019, respectively;
          (3) Pratt failed to file either document or timely
request an extension;
          (4) On July 24, 2019, the appellate clerk notified
Pratt that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on August 5, 2019, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure (HRAP) Rules 12.1(e) and 30, and Pratt may
request relief from default by motion;
          (5) On August 30, 2019, the court, among other things,
granted the court reporter's extension request and extended the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

transcript deadline to October 4, 2019, and granted Pratt relief
from default and a first extension of time for the statement of
jurisdiction and opening brief. The court ordered the statement
of jurisdiction to be filed on or before September 9, 2019, and
the opening brief to be filed within thirty days after the court
reporter files the last transcript, but not later than
November 4, 2019, unless extended by the court. The court
cautioned Pratt that any further default of the statement of
jurisdiction or opening brief may result in sanctions authorized
by HRAP Rules 12.1(e) and 30, including, without limitation,
monetary sanctions, the appeal being dismissed, or both;
           (6) On October 17, 2019, the court reporter filed a
notice of unavailability of transcripts due to nonpayment,
indicating Pratt stated he would seek in forma pauperis relief in
the district court on the following Monday, which would have been
September 23, 2019, but the court reporter did not hear back from
Pratt; and
           (7) Pratt has not taken any further action in this
case, CAAP-XX-XXXXXXX, or in the underlying case, 1DCW-18-
0004309.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 22, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2